Citation Nr: 0208781	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran served on active duty form November 1964 to 
November 1969.  

The current appeal arose form a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The RO denied entitlement to a rating in 
excess of 30 percent for PTSD.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) sitting at 
the RO in June 2000, a transcript of which has been 
associated with the claims file.

In July 2000 the Board remanded the case to the RO for 
further development and adjudicative action.

In January 2002 the RO most recently affirmed the 
determination previously entered, and has been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  PTSD is currently manifested by nightmares, flashbacks, 
intrusive thoughts, difficulty controlling anger, depressed 
mood, irritability, and difficulty sleeping.

2.  PTSD is not productive of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1994 the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from November 30, 
1993.

Associated with the claims file are VA clinical records that 
show the veteran was hospitalized for PTSD from November 6, 
1993 to December 22, 1993 and from January 5, 1994 to 
February 9, 1994.  

In January 1995 the RO granted service connection for a 
temporary total rating based on hospitalization.  

Associated with the claims file is a VA hospitalization 
report dated from February 13, 1996 to March 8, 1996 that 
shows the veteran was admitted and treated for his PTSD 
symptoms.  

In April 1996 the RO granted a 100 percent evaluation based 
on hospitalization from effective from February 13, 1996 to 
March 31, 1996, and reinstated the prior 30 percent 
evaluation, effective April 1, 1996.  

Associated with the claims file are VA clinical records dated 
in September 1997 that show the veteran was admitted for 
treatment due to excessive use of alcohol and cocaine.  

At his personal hearing before the undersigned Member of the 
Board at the RO in June 2000, the veteran testified that he 
would go to the woods to deal with a lot of things, mainly 
combat in nature, and Vietnam pressure.  He experienced 
dreams, suicidal and homicidal ideation.  He also had 
auditory hallucinations.  His therapy sessions became too 
deep for him to continue.  He had a commercial license, but 
had not worked in the past 2 or 3 years.  

The veteran was accorded a VA PTSD examination in February 
2001.  He reported auditory hallucinations.  He had 
flashbacks of a previous fight and dreams of combat.  He 
tried to hide his feelings, tried to stay on top of things, 
and be of strong character.  He had multiple symptoms of 
avoidance, increased arousal, sleep deprivation, anger, 
concentration, and exaggerated startle.  

On mental status examination he was very cooperative.  His 
speech was fluent and at a normal rate and rhythm.  His mood 
was bland and his affect was blunted.  His thought process 
was coherent.  He admitted recent auditory hallucinations and 
suicidal ideation.  The diagnosis of psychotic disorder not 
otherwise specified was considered as well as a substance 
induced psychotic disorder.  It was noted that until the 
veteran became clean and sober and testing was completed, 
neither of the diagnoses could be made.  

The examiner stated that the veteran's primary problem was 
his substance abuse, which had precipitated his psychiatric 
decompensation and hospitalizations.  He was shown to have 
significant difficulty in maintaining effective and favorable 
work and social relationships as he had been married three 
times and currently divorced and had no friends.  

It was impossible to get an accurate history of the severity 
and frequency of the veteran's psychoneurotic symptoms 
because he was very vague with his responses.  It was not 
clear that his symptoms of PTSD were the one's that were his 
major occupational impairment.  He had not worked steadily in 
the past three to four years.  
It was not known whether this was due to his substance abuse, 
personality disorder, or PTSD.  The examiner stated he was 
unable to make this determination based on the limited data 
available.  He provided a global assessment functioning (GAF) 
score of 40 due to veteran's reported auditory 
hallucinations, which had not significantly influenced his 
behavior.  The auditory hallucinations were a symptom of 
either a psychotic disorder not otherwise specified or of a 
substance induced psychotic disorder, but not symptoms of 
PTSD.  

Associated with the claims file are VA clinical records dated 
from July to September 2001 showing the veteran presented for 
treatment of his PTSD, but was actually referred for 
treatment of his alcoholism.  He was not compliant with his 
medications.  He was given a GAF of 60.  Mental status 
examination revealed an euthymic mood and appropriate affect.  
His appearance was relaxed, personable, and cooperative.  He 
was oriented in all spheres.  There was no evidence of 
suicidal or homicidal ideation.  There were no 
hallucinations, delusions, or dissociation.  His insight, 
judgment, and cognition were all fair.  He was unemployed, 
but he had a commercial license and did not feel he would 
have trouble finding a job.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
evaluation is provided for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.


Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  He was provided an in person 
hearing before the undersigned Member of the Board, a 
transcript of which has been associated with the claims file.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under the new law by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO in 
its actions during the course of the appeal has fully 
complied with the duties to notify and assist the veteran in 
the development of his claim.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Increased Evaluation

PTSD is currently evaluated as 30 percent disabling.  The 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 30 
percent.

The evidence of record does not show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The most recent examination revealed no evidence of 
impairment of thought process or communication, delusions or 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts, memory loss or impairment.  The veteran did not 
display depression, anxiety, or impaired impulse control.  He 
was oriented to person, place, and time.  He was 
appropriately dressed and groomed.  His speech was normal.  

Medical examiners have not reported that the veteran has 
obsessional rituals which interfere with routine activities.  
No medical professional has stated that the veteran is 
illogical, obscure, or irrelevant.

The Board notes that on the most recent examination a GAF of 
40 was reported. GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) adopted 
by the VA at 38 C.F.R. §§ 4.125, 4.130.

A GAF of 31-40 indicates some impairment in reality testing 
of communication (e.g. speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects, family, and is 
unable to work...)  

The Board also notes that the examiner provided the GAF of 40 
because of the veteran's reported auditory hallucinations.  
However; the auditory hallucinations are not symptoms of his 
service-connected PTSD.  The veteran was unemployed but the 
examiner was unable to determined whether this was due to 
substance abuse, personality disorder, or PTSD.  The examiner 
stated that the veteran's primary problem at the current time 
was his substance abuse, which had precipitated his 
psychiatric decompensation and hospitalizations.  
Accordingly, the Board finds that the overall clinical 
picture is not reflective of increased psychiatric 
symptomatology due to PTSD as noted by competent medical 
professionals.



Moreover VA clinical records dated in August 2001 show a 
reported GAF of 60.  A GAF of 51-60 indicates "moderate 
symptoms...OR moderate difficulty in social, occupational, or 
school functioning..." Id. 

As the criteria for the next higher evaluation of 50 percent 
for PTSD have not been met, the Board finds that an 
evaluation in excess of 30 percent is not warranted.  In this 
regard, no question has been presented as to which of two 
evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim for an evaluation in 
excess of 30 percent for PTSD.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Additional Matter

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record, and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. In 
the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation and denied him an increased evaluation on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that PTSD has not required frequent inpatient 
care, and it has not markedly interfered with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

